Exhibit 10.1

AMENDMENT NO. 2

TO THE

CELGENE CORPORATION

2008 STOCK INCENTIVE PLAN

(AMENDED AND RESTATED AS OF JUNE 17, 2009)

WHEREAS, Celgene Corporation (the “Company”) maintains the Celgene Corporation
2008 Stock Incentive Plan (Amended and Restated as of June 17, 2009) (the
“Plan”);

WHEREAS, pursuant to Article 14 of the Plan, the Board of Directors of the
Company (the “Board”) may at any time, and from time to time, amend, in whole or
in part, any or all of the provisions of the Plan, subject to stockholder
approval in certain instances; and

WHEREAS, the Board desires to amend the Plan, effective on the date of the
Company’s annual meeting of stockholders occurring in 2012 (the “2012 Annual
Meeting”), subject to stockholder approval at the 2012 Annual Meeting.

NOW, THEREFORE, the Board takes the following action with regard to the Plan:

I. Pursuant to Article 14 of the Plan, the Plan is hereby amended, effective on
the 2012 Annual Meeting and subject to stockholder approval at the 2012 Annual
Meeting, as follows:

1. The first and second sentences of Section 4.1(a) of the Plan are amended in
their entirety to read as follows:

“The aggregate number of shares of Common Stock which may be issued or used for
reference purposes under this Plan or with respect to which all Awards may be
granted shall not exceed 95,981,641 shares (subject to any increase or decrease
pursuant to Section 4.2). Any shares of Common Stock that are subject to
Restricted Stock Awards or Other Stock-Based Awards or Performance-Based Awards
denominated in shares of Common Stock granted on or after the date of the
Company’s annual meeting of stockholders occurring in 2012, shall be counted
against this limit as 2.1 shares for every share granted.”

2. The fourth sentence of Section 4.1(a) of the Plan is amended in its entirety
to read as follows:

“If a share of Restricted Stock or an Other Stock-Based Award or a
Performance-Based Award denominated in shares of Common Stock granted under this
Plan is forfeited for any reason on or after the date of the Company’s annual
meeting of stockholders occurring in 2012, 2.1 shares of Common Stock shall
again be available for the purposes of Awards under the Plan.”

3. Article 18 of the Plan is amended in its entirety to read as follows:

“Article 18.

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after April 18, 2022, but
Awards granted prior to such date may, and the Committee’s authority to
administer the terms of such Awards shall, extend beyond that date; provided,
however, that no Award (other than a Stock Option or Stock Appreciation Right)
that is intended to be “performance-based” under Section 162(m) of the Code
shall be granted on or after the first meeting of the stockholders in the fifth
year following the year in which the stockholders approve the Performance Goals
set forth on Exhibit A unless the Performance Goals set forth on Exhibit A are
reapproved (or other designated performance goals are approved) by the
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders approve the Performance
Goals set forth on Exhibit A.”

II. Except as specifically amended hereby, the Plan is hereby ratified and
confirmed in all respects and remains in full force and effect.